DETAILED ACTION
This communication is a Notice of Allowance in response to claim amendments and arguments filed 03/23/20201. Before this action, the claims stood rejected under 35 U.S.C. 103.

Response to arguments
Applicant's arguments filed 03/23/2021 have been fully considered and are persuasive in view of claim amendments. The rejections under 35 U.S.C. 103 have been withdrawn.

Reasons for Allowance
Claims 1-20 are allowable over the prior art. The Examiner’s reasons are described below.

The closest prior art is Biasi (USP App. Pub. No. 2015/0154364) and Knackmuss (“Security risk of medical devices in IT networks – the case of an infusion pump unit”). Biasi discloses techniques for managing the delivery of infusion drugs to a patient that includes tracking the actual delivery amounts (see par. [0352]-[0357]). Biasi’s actual amounts are received (par. [0357]) using wireless communication protocols (par. [0389]), but there is no indication that the amounts are received after they are “sent to be stored in an EMR system of a medical facility and not in response to a communication sent by the computer”. Intercepting packets in this way by an unintended participant is not part of Biasi’s pump monitoring system. Knackmuss discloses techniques for this type of packet interception, however Knackmuss merely uses the packets to determine pump IP address and MAC address (FIG. 1) rather than “determine, based on results of the deep packet inspection, a type of infusion pump systems; utilize a predetermined payload format, used by devices of the type of the infusion pump systems, to extract from the packets values comprising dosages of medications delivered to patients…”. The packet inspection of Knackmuss does not include actually examining the payload of the packets as required by the claims. Indeed, such 

Claims 1-20 recite patent eligible subject matter. The Examiner’s reasons are described below.

The claimed invention recites a mental process or mathematical concept, e.g., “calculate, based on the values, actual amounts, which are amounts of the medications that were provided to the patients during the treatment sessions.” However in Step 2A Prong Two, the claimed invention as a whole includes various additional elements that integrate the calculation into a practical application by improving upon existing techniques for gathering operational data from infusion pumps. As described in the Specification on page 2 par. [0004] (emphasis added): 
It is to be noted that the reliance on capturing transmitted packets, as opposed to communicating directly with the medical devices and/or with an electronic medical records (EMR) system has various advantages. In addition to not interfering with operations of existing systems, the fact that data is captured rather than specifically sent for the purpose of the claimed invention, means that aspects of the claimed invention may be implemented with legacy medical devices and EMR systems, which might have not been designed or programmed for the purpose of the claimed invention. For example, the claimed invention may be implemented with network connected infusion pumps, which have not been designed to provide information for the purpose of auditing medication usage based on analysis of infusion pump network traffic.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299. The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Examiner, Art Unit 3626